EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment 
Applicant’s remarks filed 12 July 2021 have overcome the rejections of claims 86-91 and 93 under 35 U.S.C. 112(a). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 73-85 directed to species nonelected without traverse. 
Accordingly, claims 73-85 have been canceled. 

Allowable Claims
Claims 86-91 and 93 are allowed.





Reasons for Allowance
Applicant’s arguments filed 12 July 2021 regarding Hartwell; Edward Yerbury (US 20110054421 A1) in view of Wilkes; Robert Peyton et al. (US 20110092927 A1) and Joshi; Ashok V. et al. (US 20070265586 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Wilkes, the closest art of record, lacks a feature configured to protrude from a surface of a dressing member when the level of pressure beneath a backing layer has been achieved. Instead, Wilkes provides a feature that operates contrary to this configuration and compresses or sinks down upon achieving a target pressure level (¶ [0063], FIGS. 12-13B, electro-mechanical indicator 203; ¶ [0064], the electro-mechanical indicator 203 may be formed with a moving member 252 that is adapted to move … and a visual indicator 254 associated with the moving member 252).  

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Sanders; T. Blane et al. (US 20080200906 A1) discloses a system and method for applying reduced pressure at a tissue site (¶ [0003], [0011], [0033], reduced pressure treatment system 100); including a pressure indicator configured to provide a visual indication when a desired pressure level has been achieved (¶ [0082] In one example, indicator 1088 moves into the retracted position when the reduced pressure in delivery tube 1035 exceeds a first threshold reduced pressure; ¶ [0084] In another embodiment, compressible member biases indicator 1088 into the extended position in an absence of reduced pressure in delivery tube 1035 … a user may visually detect when a therapeutic pressure is not being applied to tissue site 1005 by observing that indicator 1088 protrudes from tube portion 1090). 
However, Sanders does not construct the pressure indicator to provide tactile feedback, and instead encloses it inside an internal housing or tube (¶ [0088], Cap 1098 may be composed of a transparent material that allows a user to view indicator 1088 when indicator 1088 is in the extended position). Sanders also does not configure the feature to protrude when a desired pressure level has been achieved, and at most discloses variations on retracting the indicator at various pressure levels (¶ [0082]-[0084]). 

Yodfat; Ofer et al. (US 20080021395 A1) discloses a portable infusion device (¶ [0003], [0009], [0038], fluid delivery device 100), including a pressure indicator configured to provide a visual indication of a level of pressure (¶ [0043] FIGS. 3A-4C, The fluid delivery tube 310 includes a dedicated region 320 … The expansion of zones 334 and the contraction of zones 333 are configured to be detected by the light-collecting array 332). However, Yodfat does not provide a tactile indication and also lacks a dressing member. Instead, Yodfat discloses the pressure indicator in the context of infusion devices or infusion pumps (¶ [0010], [0038], dispensing patch unit). 

Weston, Richard Scott (US 20040073151 A1) describes an apparatus and a method for treating a wound (¶ [0002], [0040], wound treatment apparatus … 20), including a pressure indicator configured to provide a visual and tactile indication of a level of pressure (¶ [0056], Similarly, the protrusions 60 may be constructed so that they only begin to be displaced when a predetermined pressure differential occurs between the area under the cover 40 and the area above the cover 40; ¶ [0059] In another embodiment of this version of the invention, the protrusions work in the manner opposite to that described above. In this embodiment, the cover has within it a plurality of areas that are displaced away (i.e., pulled down) from the remaining surface of the cover toward the wound when reduced pressure is applied beneath the cover). 
However, Weston lacks a feature configured to protrude from a surface of the dressing member when the level of pressure beneath the backing layer has been achieved, and at most discloses indicators that all move downwards when negative pressure is applied (¶ [0054] Generally … the protrusions 60 are displaced downward; ¶ [0059], This downward displacement is the result of the reduced pressure suction). 

Schwartz; Willi (US 4468969 A) discloses a pressure indicator for respirators (col. 1, lines 5-11, 33-36), comprising a pressure indicator configured to provide a tactile indication of a level of pressure (col. 2, lines 45-50, Each of the indicator piston member 7 is movable against the biasing means to an indicating position, such as shown at the lower portion of FIG. 1 in which the feeler portion 9 extends out of the housing in a position at which it may be felt by a person's finger). However, Schwartz does not disclose that the indicator piston member 7 or feeler portion 9 is part of a dressing member or fluid impermeable backing layer, and instead constructs them as part of an indicator for a respiration tank (col. 2, lines 25-29, pressure indicator having a housing 1 with a pressure chamber 3 therein which is connectable to a pressure course through a connection tube). 

Roberts, John W. et al. (US 20030117371 A1) discloses a tactile sensor and refreshable scanning tactile graphic display apparatus (¶ [0003], [0012], [0021]), including a feature configured to protrude from a surface (¶ [0040], display array 15; ¶ [0050] Pressure-based stimulus at stimulus points 17 is accommodated by modulation of the flow of working fluid to the individual stimulus points 17 at modulator 29; ¶ [0061], High speed valves or injectors put out bursts of working fluid representing the stimulus to each of a number of stimulus points 17 at array 15). However, Roberts does not configure the display array 15 or its stimulus points 17 as a pressure indicator for a wound dressing, and instead describes it as a user interface device (¶ [0020], refreshable scanning tactile graphic display apparatus). 

Vasarhelyi; Gabor et al. (US 20090320611 A1) and Brokken; Dirk et al. (US 20130101804 A1) each describe tactile sensing or feedback devices that transduce tactile signals into an electronic signal or vice versa. However, these references do not disclose a pressure indicator in the context of a wound dressing or source of negative pressure. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781